DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chee et al. (US 2010/0264362 A1) in view of Pfaffelhuber et al. (US 2004/0047794 A1).
Regarding Claim 1, Chee et al. reference discloses a reactor for producing trichlorosilane by causing metal silicon powder and a hydrogen chloride gas to react with each other, comprising a cooler, the cooler including a plurality of heat transfer medium pipes and a header connected to the plurality of heat transfer medium pipes, the plurality of heat transfer medium pipes being provided in a fluid bed inside the reactor, the header being provided in a freeboard section inside the reactor (Figure 3, numerals 32- MGSI feeder, 33 –feeder line, 44- hydrogen chloride, 29- cooler inherently has a header to distributing into the individual heat transfer pipe of the cooler). However, Chee et al. does not disclose that the header being comprised of a corrosion-resistant material. Pafffelhuber et al. reference discloses a fluidized bed reactor made of a nickel-chrome-molybdenum allow for the synthesis of trichlorosilane (Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a corrosion resistant material for the cooler/header as taught by Pafffelhuber et al., since Pafffelhuber et al. states at Paragraph [0010] that such a modification would provide a good corrosion resistance in the reaction of silicon with hydrogen chloride at a high pressure and high temperature.
Regarding Claim 2, Chee et al. and Pafffelhuber et al. references disclose the reactor as set forth in claim 1, wherein the corrosion-resistant material contains at least chromium, nickel, and iron (Pafffelhuber et al. – Abstract – nickel-chrome-molybdenum alloy).
Regarding Claim 3, Chee et al. and Pafffelhuber et al. references disclose the method for producing trichlorosilane, comprising the step of producing trichlorosilane with use of a reactor recited in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY TRAM NGUYEN/              Examiner, Art Unit 1774